Citation Nr: 0943695	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2009).  The 
Board finds that there is insufficient evidence on file to 
provide a final adjudication on the Veteran's claim, both as 
to the question of a current medical diagnosis and that of an 
in-service stressor.  

In a signed October 2006 letter, the Veteran reported that he 
had been treated by two private physicians for symptoms of 
PTSD and provided the RO with their names and addresses.  The 
RO subsequently mailed the Veteran a letter asking him to 
collect records of that treatment himself or to provide VA 
with the appropriate release forms.  Records from one of 
those physicians appears in the file and indicate that, prior 
to treatment, the Veteran's primary care doctor referred him 
to a psychiatrist who diagnosed bipolar disorder.  The claims 
file does not reflect that the RO followed-up with the 
Veteran to identify the primary or referred providers.  On 
remand, the RO should ask the Veteran for additional 
information about these providers and attempt to obtain any 
pertinent records.

The Veteran has alleged that he participated in combat and 
provided a Vietnam "Combat Certificate."  However, this 
document indicates only divisional participation in various 
combat and combat support activities, and provides no 
information as to the Veteran's individual experiences in 
Vietnam.  

The Veteran has alleged multiple stressors including being 
present during an enemy attack in November 1969, having been 
subject to enemy fire at a number of locations (including Phu 
Bai, Hue, Tay Ninh, Quan Loi, and Phuoc Vinh), and witnessing 
the death of a friend.

The RO obtained the Veteran's service treatment and personnel 
records and associated them with the claims file.  The 
service personnel records verify the Veteran's service in 
Vietnam from October 1969 to October 1970 and reflect that he 
served in the 1st Battalion, 30th Field Artillery (1/30th).  
Specifically, apart from a two week period in October 1969 
when he was assigned to Headquarters and Headquarters Battery 
of the 1/30th, the Veteran was assigned to Service Battery of 
the 1/30th beginning in November 1969.

The RO further researched the alleged stressors and requested 
verification from the U.S. Army and Joint Services Records 
Research Center (JSRRC).  JSRRC issued a July 2007 formal 
finding that there was not sufficient information for 
meaningful research of the reported stressors.  

Subsequent to the JSRRC finding, the Veteran provided the 
name of his friend and evidence that his battalion was fired 
upon in November 1969.  The RO then was able to confirm the 
in-service death of the friend and made a second request to 
JSRRC for verification.  JSRRC issued another formal finding 
in May 2009 and noted that the friend died at Quan Loi (from 
a suicide, and not from a murder as alleged by the Veteran) 
when the Veteran was stationed at Phuoc Vinh and there was no 
evidence they were stationed together or acquainted.  

The formal finding also indicated that although the evidence 
submitted by the Veteran does show that the 1/30th was 
subject to an enemy attack in November 1969, he had not 
submitted evidence showing that his particular unit was 
present during the attack.  JSRRC specifically noted that the 
batteries of the 1/30th were stationed in different parts of 
Vietnam at different times and the Veteran had not submitted 
enough information to research his claimed combat 
stressor(s).  

The Board notes that credible supporting evidence of the 
actual occurrence of an in-service stressor does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process." Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that while a veteran's unit records did not specifically 
show that he was present during the alleged rocket attacks, 
"the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks." Id. at 128-29.  
Although the RO has researched the history of the 1/30th and 
its units, the claims file only reflects a complete 1970 
history.

The claims file does not reflect that the Veteran has been 
afforded a complete VA PTSD evaluation.  However, the record 
does reflect medical evidence of PTSD: a June 2006 record of 
private treatment  shows a diagnosis of "bipolar disorder by 
history with posttraumatic features;" June 2007 treatment 
records from a licensed psychological associate reflect a 
diagnosis of PTSD due to service in Vietnam; and a VA medical 
resident provided a general mental health evaluation to the 
Veteran in December 2008 and noted PTSD as "his most likely 
diagnosis." 

Although the Veteran's medical records reflect diagnoses of 
PTSD from both VA and private providers, the Board notes that 
none of these diagnoses appear to meet the basic requirements 
for a compensation and pension mental disorders diagnostic 
examination.  Specifically with regard to PTSD, service 
connection requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that none of 
the records of diagnoses note a review of the claims file or 
reflect any evidence beyond that reported orally by the 
Veteran.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  


In addition, for purposes of an initial PTSD diagnosis, only 
certain mental health professionals are qualified to make a 
diagnosis for VA purposes.  These include: board-certified 
psychiatrists or board "eligible" psychiatrists; licensed 
doctorate-level psychologists; doctorate-level mental health 
providers under the close supervision of a board-certified or 
board-eligible psychiatrist or licensed doctorate-level 
psychologist; psychiatry residents under the close 
supervision of a board- certified or board-eligible 
psychiatrist or licensed doctorate-level psychologist; or 
clinical or counseling psychologists completing a one-year 
internship or residency (for purposes of a doctorate-level 
degree) under the close supervision of a board-certified or 
board-eligible psychiatrist or licensed doctorate-level 
psychologist.  See VA Fast Letter 06-03 (March 15, 2006).  

Upon remand, the RO/AMC will consider the above-noted 
directive if it is determined that the Veteran engaged in 
combat, or if one or more of his alleged stressors are 
confirmed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file, to specifically include any records 
from a psychiatrist or physician who may 
have seen the Veteran prior to June 2006 
and diagnosed him with bipolar disorder.  
The RO/AMC must then obtain these records 
and associate them with the claims 
folder.

2.  Contemporaneously with completing the 
effort above, the RO/AMC will afford the 
Veteran an additional opportunity to 
submit any information that is not 
evidenced by the current record, as to 
his claimed stressors.  If the Veteran 
provides any additional information, the 
RO/AMC must request that the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) use any such information 
to further research the Veteran's 
reported stressors.  Specifically:

a.  The Veteran is presently 
advised, and will be readvised by 
the RO/AMC that he should provide 
the locations, witnesses to, the 
names of casualties and the dates of 
claimed stressors within a 60-day 
time frame of each asserted stressor

b.  The RO/AMC also must attempt to 
locate the 1/30th's 1969 history, 
similar to the 1970 history already 
of record, if the Veteran provides 
such information relating to 1969 
events within the 60- day time as 
specified in sub-paragraph 1, above.  
The RO/AMC must associate all 
stressor verification research with 
the claims file.

3.  After the above development has been 
completed, the RO/AMC, mindful of the 
Court's decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), must 
make another determination as to stressor 
verification.  The RO/AMC must 
specifically determine whether the 
Veteran "engaged in combat with the 
enemy," taking into consideration the 
Veteran's receipt of a Vietnam Combat 
Certificate for the period from April to 
October 1970.  If and only if one or more 
of the Veteran's claimed stressors are 
substantiated, or if it is determined 
that the Veteran "engaged in combat with 
the enemy," the RO/AMC will consider if 
a VA mental disorders examination, to 
determine whether he meets the criteria 
for a diagnosis of PTSD is required.  

4.  Following such development, the 
RO/AMC will review and readjudicate the 
claim. If any such action does not 
resolve the claim in the Veteran's favor, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to 
report for an examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the 
Veteran does not report for the aforementioned examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


